In a coram nobis proceeding, defendant appeals from an order of the County Court, Suffolk County, dated December 9, 1963, which denied without a hearing his application to vacate a judgment of said court rendered April 23, 1958 after a jury trial, convicting him of manslaughter in the first degree, and imposing sentence. The judgment of conviction was previously affirmed by this court (10 A D 2d 1007, mot. tor lv. to app. to Court of Appeals den. Sept. 10, 1960, cert. den. 365 U. S. 849). Order affirmed. No opinion. [For affirmance of order denying prior coram nobis application, see 16 A D 2d 960.] Beldock, P. J., Ughetta, Christ and Brennan, JJ., concur; Hill, J., not voting.